

116 HRES 439 IH: Maintaining North Korea’s seizure of the vessel USS Pueblo and its detention of the crew were in violation of international law and seeking the return of the USS Pueblo to the United States.
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 439IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Steube submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONMaintaining North Korea’s seizure of the vessel USS Pueblo and its detention of the crew were in
			 violation of international law and seeking the return of the USS Pueblo to
			 the United States.
	
 Whereas the USS Pueblo is a commissioned ship of the United States Navy captured by North Korea on January 23, 1968;
 Whereas the USS Pueblo carried three 50-caliber machine guns and were not fired when the USS Pueblo was being seized by North Korean patrol boats and engaged in no hostilities against anyone, including North Korea;
 Whereas the United States has made clear that the USS Pueblo was on an intelligence collection mission in the Sea of Japan at the time of its seizure by North Korea;
 Whereas intelligence collection by vessels of this type is a standard and accepted practice in the world today;
 Whereas the USS Pueblo was engaged in a mission that is accepted by the navies and governments of the world;
 Whereas the USS Pueblo had strict orders to remain at all times at a distance more than 13 nautical miles from the nearest point in North Korean territory, in order to avoid any possible incident. The United States has no reason to believe the orders were not obeyed;
 Whereas even in the case of a warship that has entered territorial waters, the coastal state is not entitled to assert any jurisdiction over it other than to require the warship to leave the territorial sea if the warship does not comply with regulations of the coastal state concerning passage through the territorial sea and disregards a request for compliance;
 Whereas the United States contends international law gives no such right to seize a foreign war vessel within the territorial waters of North Korea; and
 Whereas all evidence shows that the USS Pueblo was on the high seas: Now, therefore, be it  That the House of Representatives—
 (1)maintains North Korea’s seizure of the vessel USS Pueblo and its detention of the crew were in violation of international law; and
 (2)declares that USS Pueblo is the property of the United States Government and it should be returned to the United States.
			